Citation Nr: 0917798	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  99-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD), to 
include as secondary to service-connected lumbosacral strain 
with degenerative joint disease of L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.  

In April 2003, the Veteran presented testimony at a hearing 
conducted at the New Orleans RO before a Decision Review 
Officer (DRO).  In November 2003, the Veteran presented 
testimony at a personal hearing conducted at the New Orleans 
RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  Transcripts of 
these personal hearings are in the Veteran's claims folder.

In a February 2008 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to 
the Court and in an Order dated in January 2009, the Court 
ordered that the joint motion for remand (Joint Motion) be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

Reasons for Remand:  To afford the Veteran proper notice and 
to obtain a VA examination

The Veteran contends that he has a psychiatric disorder that 
began during his service.  In particular, the Veteran 
contends that he experienced nervousness and black out spells 
for which Valium was prescribed.  Additionally, the Veteran 
asserts that he has a psychiatric disability, to include 
PTSD, based on the in-service stressful events of passing out 
while standing in formation due to back pain, being burned 
when gunpowder ignited in his truck, and a friend's suicide 
and the post-service events of friends that returned home and 
killed themselves or their spouses.  Further, the Veteran 
claims that he has a psychiatric disorder that is secondary 
to his service-connected lumbosacral strain with degenerative 
joint disease of L5-S1.  

After reviewing the evidence of record, the Board concludes 
that a remand is necessary to afford the Veteran another VA 
examination.  In this regard, the Board notes that the 
Veteran complained of nervousness during service and has been 
treated for a variety of psychiatric disabilities since his 
separation from service that have been attributed to a 
variety of factors, including family, financial, substance 
abuse, adjustment, and health related problems.  

Although there is no medical opinion specifically linking the 
Veteran's service-connected back disability to a psychiatric 
disability, the medical evidence does indicate that the 
Veteran has diagnoses of psychiatric disorders that have been 
related to chronic pain and his general medical condition.  
However, it is unclear to what extent the Veteran's service-
connected back disability is encompassed by his general 
medical condition.  In particular, during the July 1998 VA 
examination, the examiner opined that the psychiatric 
disorder seemed to be related to chronic pain and adjustment 
difficulties.  Back pain was listed as one of the Veteran's 
medical problems during that examination.  In a March 2001 VA 
treatment entry, it was noted that the Veteran had a history 
of chronic back pain from an old injury and was on depression 
and anxiety medications.  The Veteran was also noted to have 
anger problems related to chronic pain during the June 2002 
VA examination.  In a June 2004 VA treatment entry, the 
Veteran was diagnosed with a pain disorder associated with 
both psychological factors and a general medical condition.  
Most recently during the February 2007 VA examination, the 
Veteran was diagnosed with anxiety disorder, depressive 
disorder, polysubstance dependency, mood disorder associated 
with a general medical condition, and a personality disorder.  
Thus, because the evidence of record suggests that the 
Veteran has a psychiatric disability that is related in part 
to chronic pain/general medical condition, the Board finds 
that a remand is necessary to ascertain the relationship 
between the Veteran's service-connected back disability and 
any psychiatric disorder that may be present.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Moreover, although the February 2007 VA examiner concluded 
that the Veteran did not have PTSD, the examiner did not 
expressly give an opinion as to the relationship, if any, 
between the diagnoses of anxiety and depressive disorder and 
the Veteran's service.  As such, an opinion addressing such 
should be obtained on remand.  

Additionally, the Board notes that the Veteran has not been 
provided with notice pertaining to secondary service 
connection or the provisions of 38 C.F.R. § 3.310(a).  In 
September 2006, while this appeal was pending, this 
regulation was amended.  However, as this appeal was filed 
before these newest provisions were in effect, the RO should 
provide the Veteran with the old version of the regulation 
prior to the September 2006 amendment.  38 C.F.R. § 3.310(a) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for an acquired 
psychiatric disorder, to include as 
secondary to service-connected lumbosacral 
strain with degenerative joint disease of 
L5-S1.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The Veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under the old version of the regulation 
for secondary service connection in effect 
prior to the September 2006 revision.  
38 C.F.R. § 3.310(a) (2006).

2.  After the aforementioned development 
has been completed, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of any psychiatric 
disabilities that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
service treatment records; VA records; 
private medical records; and; and 
September 1976, July 1998, June 2002, and 
February 2007 VA examinations.  If a 
psychiatric disability is found, the 
examiner should comment as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any psychiatric 
disability is causally or etiologically 
related to service (December 1972 to 
February 1976) or is otherwise related to 
a disease or injury incurred in military 
service.  The examiner should comment on 
the relationship, if any, between the in-
service findings of black-outs and 
nervousness and any current psychiatric 
disability.  

Secondly, the examiner should opine as to 
the relationship, if any, between the 
Veteran's service-connected lumbosacral 
strain with degenerative joint disease of 
L5-S1 and the psychiatric disorder(s).  To 
the extent possible, (likely, unlikely, at 
least as likely as not) the examiner 
should opine whether any current 
psychiatric disability was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected 
lumbosacral strain with degenerative joint 
disease of L5-S1  and, if so, to what 
degree.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

The examiner should also note that 
personality disorders are not diseases or 
injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
Service connection may be granted for 
diseases (but not defects) of congenital, 
developmental or familial origin if the 
evidence as a whole establishes that the 
conditions in question were incurred or 
aggravated during service.  VAOPGCPREC 82-
90 (July 18, 1990).  With regard to 
congenital or developmental defects, 
service connection may not be granted for 
a defect; however, disability resulting 
from a mental disorder that is 
superimposed upon a personality disorder 
may be service- connected.  See VAOPGCPREC 
82-90; 38 C.F.R. § 4.127.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations, including both the old 
version of 38 C.F.R. § 3.310 (2006) for 
secondary service connection in effect 
prior to September 2006 amendment.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




